Mr. Presiding Justice Brown, dissenting: It fell to my lot to formulate the opinion of the court in this case, and I concur in that opinion that no express or resulting trust was proved in favor of the appellee in this case. But I cannot see why the facts found by the master do not justify his conclusion that while, after the sale of the O’Brien street property, the $9,000 of net proceeds was the money' of Mr. Hill, yet that he at the same time was indebted to his wife in the sum of $3,000. If this be so, I see no reason why his attempted preference of her by deeding the Hermitage avenue property to her should not be upheld. It seems to me she has a superior equity to the appellant to the extent of the indebtedness to her. As appellant’s bill did hot offer or contemplate the prior satisfaction or security of appellant’s debt, but asked that the conveyance be canceled to secure a preference for appellant. I think it was properly dismissed.